Title: To George Washington from Benjamin Grymes, 24 April 1786
From: Grymes, Benjamin
To: Washington, George

 

Dr Sr
Eagles Nest Apl 24th &Ca

I received your favour a few days past, and have now the pleasure of sending you the two Does from this place, and a third which I received to day from Chatham, I have pd the Man 18/ for their passage, and think it proper to mention it for he might otherwise charge you for taking of them up. I am very sorry it is not in my power to spare you any peaze. I believe I can get you a few bushels at Pt royal if I can, I will send them to you by the middle of May if not sooner—Our best respects to you and yr Lady I am with the greatt respt yr Most Ob. H. St

B. Grymes

